t c memo united_states tax_court bausch lomb incorporated and consolidated subsidiaries commissioner of internal revenue respondent petitioner v docket no filed date roger j jones kim marie k boylan and andrew r roberson for petitioner daniel allen rosen for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion to dismiss respondent’s motion the court will grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioner is a corporation with its principal_place_of_business in rochester new york in date petitioner engaged in a financing transac- tion transaction that involved the formation of wilmington partners l p wilmington an entity subject_to the provisions of sections as part of the transaction bausch lomb international holdings corp blihc a member of peti- tioner’s consolidated federal_income_tax tax_return group contributed a note the reset note to wilmington in ex- change for a partnership_interest blihc claimed a basis of dollar_figure in the reset note which was equal to the face value of that note in blihc sold a portion of its partnership_interest in wilmington to an unrelated party for dollar_figure in cash in its consolidated tax_return for consolidated_return petitioner reported a long-term_capital_loss of dollar_figure from that sale and a net_capital_loss of dollar_figure petitioner carried that net_capital_loss back to its taxable_year and forward to its taxable_year and certain 1all section references are to the internal_revenue_code in effect at all relevant times subsequent taxable years including the taxable_year at issue in this case in respondent began an administrative_proceeding with respect to wilmington for its taxable_year ended date and its taxable_year ended date on date respondent issued a notice of final_partnership_administrative_adjustment with respect to wilmington for its taxable years and and fpaa in the and fpaa respondent made inter alia the following adjustment a basis in reset note contributed by b l inter- national holdings corp it is determined that the note contributed by bausch lomb international hold- ings corporation to wilmington partners l p on or about date in the amount of dollar_figure had a basis of zero at the time of its contribution accordingly the note contributed by bausch lomb international holdings corporation has no basis for the tax years ended date and date on date the tax_matters_partner of wilmington filed a petition with the court thereby commencing the case at docket no with respect to the and fpaa wilmington partners case on date the commissioner of internal revenue commissioner issued to bausch lomb incorporated and consoli- dated subsidiaries bausch lomb a notice_of_deficiency no- tice with respect to its taxable years through notice on date bausch lomb filed a petition with the court thereby commencing the case at docket no with respect to the notice bausch lomb i on date the commissioner issued to bausch lomb a notice_of_deficiency with respect to its taxable_year sec_2002 through notice in bausch lomb i the commissioner filed a motion to dismiss that case for lack of jurisdiction on date the court granted that motion in an unpublished order date order of dismissal for lack of jurisdiction in bausch lomb i in doing so the court held that the notice was invalid because the wilmington partners case has not concluded on date bausch lomb filed a petition with the court thereby commencing the case at docket no with respect to the notice bausch lomb ii on date bausch lomb filed an appeal in the u s court_of_appeals for the second circuit from the court’s date order of dismissal for lack of jurisdiction in bausch lomb i in bausch lomb ii the commissioner filed a motion to dismiss that case for lack of jurisdiction on date the court issued a memorandum opinion bausch lomb inc v commis- sioner tcmemo_2009_112 and on date entered an order of dismissal for lack of jurisdiction order of dismissal for lack of jurisdiction in bausch lomb ii granting the commissioner’s motion to dismiss for lack of jurisdiction and dismissing bausch lomb ii in that memorandum opinion the court held that the notice was invalid because respon- dent improperly issued the deficiency_notice deter- mining petitioner’s deficiencies and penalties related to blihc’s basis in the reset note before the decision of this court has become final in the wilmington partners case id on date bausch lomb filed an appeal in the court_of_appeals for the second circuit from the court’s order of dismissal for lack of jurisdiction in bausch lomb ii on date the court issued an order in the wilmington partners case in which the court ordered inter alia the commissioner to show cause why the court should not enter a decision barring the commissioner from assessing any_tax relating to the adjustments in the and fpaa on date the court issued an order and decision date order and decision in the wilmington partners case in that order and decision the court concluded inter alia the appropriate basis to use in measuring the claimed loss and any related carryforwards is wilmington’s basis in the reset note a decision as to wilmington’s basis in the reset note would not affect the disposition of this case in the date order and decision the court ordered and decided that the adjustments set forth in the notice of final_partnership_administrative_adjustment mailed date and fpaa regarding the tax_year ending date are barred as a result of the expiration of the applicable limitations_period and ordered and decided that respondent’s adjustment to wilmington’s basis in the reset note leads to no adjustment in the income gain loss deduction or credit of wilmington for the tax_year ending date on date respondent issued to petitioner a notice_of_deficiency with respect to its taxable_year notice the year at issue in this case in that notice respondent determined inter alia to disallow a long-term_capital_loss that is attributable to a carryforward of the capital_loss that petitioner had claimed in its consolidated_return discussed above as the result of blihc’s sale of its partnership_interest in wilmington in the notice respondent also determined a deficiency in and an accuracy-related_penalty under sec_6662 on petitioner’s tax for its taxable_year of dollar_figure and dollar_figure respectively on date petitioner filed a petition with the court thereby commencing the instant case with respect to the notice in the petition petitioner alleged that respondent made inter alia the following errors in the notice a adjustments to income i the commissioner erred in continuing to rely on erroneous determinations made in notices of defi- ciency issued to petitioner for its tax years the notice and its tax years the notice ii the commissioner erred in determining that the capital_loss resulting from the sale by b l international holdings corp blihc of its class a limited_partnership_interest in wilmington partners l p wilmington was not properly determined iii the commissioner further erred in determin- ing in petitioner’s tax_year that a note in the amount of dollar_figure contributed by blihc to wilmington in the reset note had a basis of zero at the time of its contribution vi as a result of the errors described above the commissioner erroneously reduced in peti- tioner’s tax_year blihc’s basis in its partnership_interest in wilmington from dollar_figure to dollar_figure and correspondingly reduced blihc’s basis in the class a limited_partnership_interest it sold in to dollar_figure vii as a result of the errors described above the commissioner erroneously determined that the long-term_capital_loss of dollar_figure reported by petitioner on the sale of blihc’s class a limited_partnership_interest in wilmington was a long-term_capital_gain of dollar_figure viii as a result of the errors described above the commissioner erroneously determined that petitioner is not entitled to carryover a capital_loss from its tax_year to its tax_year in the petition petitioner also alleged the following d affirmative defenses i all of the commissioner’s determinations in the notice relate to partnership items of wilmington or affected items of petitioner related to such partnership items the commissioner’s determina- tions relating to blihc’s basis in the class a limited_partnership_interest it sold in are attributable to a partnership_item for wilmington’s tax_year ii the commissioner is barred from assessing for any_tax attributable to partnership items of wilmington in wilmington’s tax years ended date date and date because the applicable periods of limitations for assessing any_tax attributable to any such partnership items including any additions to tax expired with respect to before the commissioner issued the notice iii the commissioner has issued no notice of final partnership administrative adjustments sic fpaa to wilmington with respect to its tax_year adjusting the basis of the reset note at the time of its contribution in accordingly the tax treatment of all partnership items for wilmington’s tax_year is final and binding and no adjustment can be made to blihc’s basis in the class a limited_partnership_interest it sold in iv the commissioner issued a no adjustments letter to wilmington stating that no adjustments would be made to wilmington’s form_1065 u s partner- ship return of income accordingly the tax treatment of all partnership items for wilmington’s tax_year is final and binding and no adjustment can be made to blihc’s basis in the class a limited_partnership inter- est it sold in v the commissioner is estopped from making the adjustments in the notice because he previously examined the taxable_year for wilmington and petitioner and made representations that he agreed that the basis of the reset note was dollar_figure million at the time of its contribution wilmington and petitioner relied on the commissioner’s representations and the commissioner has now attempted to change his original position vi the commissioner is precluded from adjusting blihc’s basis in the class a limited_partnership inter- est it sold in based on his litigating position in other cases and his duty_of_consistency to similarly situated taxpayers on date the commissioner filed an appeal in the court_of_appeals for the second circuit with respect to the date order and decision entered in the wilmington partners case that appeal is currently pending on date respondent filed respondent’s motion in this case in that motion respondent asks the court to dismiss this case on one of the following two alternative grounds under the court’s precedent the court does not have jurisdiction over this case because the notice_of_deficiency that respondent issued to petitioner for its taxable_year is invalid and this case is not ripe for adjudication on date the court_of_appeals for the second circuit dismissed bausch lomb’s respective appeals in bausch lomb i and bausch lomb ii in an unpublished opinion in which it held that bausch lomb had not suffered any concrete and particularized harm from the respective dismissals of those cases for lack of jurisdiction 410_fedappx_367 2d cir discussion the court’s jurisdiction to redetermine a deficiency in tax depends upon a valid notice_of_deficiency and a timely filed petition sec_6213 114_tc_519 in order to determine whether the court has jurisdiction to redetermine the partner-level deficiency and the accuracy-related_penalty in this case the court will address the parties’ disagreement over whether the notice is valid it is respondent’s position that under the court’s prece- dent see eg gaf corp subs v commissioner supra the court does not have jurisdiction over the instant case in support of that position respondent argues that the date order and decision in the wilmington partners case is currently on appeal in the court_of_appeals for the second circuit the notice is invalid and this case should be dismissed for lack of jurisdiction under the court’s precedent it is petitioner’s position that the notice is valid because the court has now determined in the date order and decision in the wilmington partners case that wilmington partners is not the ‘related partnership proceeding ’ peti- 2in contrast to the commissioner’s position before the court in bausch lomb i and bausch lomb ii that the court did not have jurisdiction over those cases respondent argues here that under the court’s precedent it does not have jurisdiction over the instant case in the appeals by bausch lomb of the court’s respective orders of dismissal for lack of jurisdiction in bausch lomb i and bausch lomb ii the commissioner argued that the tax_court had jurisdiction over those actions pursuant to sec_6213 sec_6214 and sec_7442 and it erred in concluding otherwise in those appeals it was the commissioner’s position that the cases bausch lomb i and bausch lomb ii were nonetheless properly dismissed because the claims for relief therein were not ripe for adjudication 3petitioner mischaracterizes what the court decided in the wilmington partners case in its date order and decision continued tioner appears to be restating in this case the argument that it advanced in bausch lomb i and bausch lomb ii that respondent adjusted its basis in the reset note for the wrong year the court rejected that argument in bausch lomb i and bausch lomb ii and the court rejects it here in the date order of dismissal for lack of juris- diction in bausch lomb i the court addressed bausch lomb’s argument that the commissioner adjusted its basis in the reset note for the wrong year it stated continued in that case the court ordered and decided that the adjustments set forth in the notice of final_partnership_administrative_adjustment mailed date and fpaa regarding the tax_year ending date are barred as a result of the expiration of the applicable limitations_period and ordered and decided that respondent’s adjustment to wilmington’s basis in the reset note leads to no adjustment in the income gain loss deduction or credit of wilmington for the tax_year ending date 4in bausch lomb i and bausch lomb ii bausch lomb argued that the wilmington partners case was not the related partnership proceeding because blihc’s basis in the reset note was a partnership_item only in the year of contribution and therefore respondent adjusted the basis in the wrong years ie and bausch lomb inc v commis- sioner tcmemo_2009_112 therefore according to bausch lomb in bausch lomb i and bausch lomb ii the notice and the notice involved in those respective cases were valid and the court had jurisdiction because no fpaa was issued for the year of contribution id petitioner’s argument is misplaced the and fpaa issued to wilmington contains adjust- ments relating to the determination that the reset note had a zero basis at the time blihc contributed it to wilmington the adjustments in the deficiency_notice all flow from this determination in the and fpaa accordingly respondent’s determina- tion concerning the note’s basis is a partnership_item and cannot be litigated in this proceeding the af- fected items in the deficiency_notice that depend on the resolution of this partnership_item also cannot be litigated now but must wait until the conclusion of the partnership-level proceeding any argument that a partnership_item was adjusted in an improper year must be made in the partnership-level proceeding not at the partner level such an argument does not give us jurisdiction to determine a partnership_item in a partner-level case citations omitted in the date order of dismissal for lack of juris- diction in bausch lomb i the court concluded that the defi- ciency notice issued to petitioner is invalid because the partnership-level proceeding at docket no the wilmington partners case has not concluded implicit in that conclusion is that the wilmington partners case was the related partnership proceeding in bausch lomb ii bausch lomb inc v commissioner tcmemo_2009_112 the court also addressed bausch lomb’s argument that the commissioner adjusted its basis in the reset note for the wrong year it stated petitioner acknowledges that the wilmington part- nership proceeding is pending and that the deficiency_notice contains adjustments to partnership items and affected items related to blihc’s basis in the reset note petitioner argues however that blihc’s basis in the reset note was a partnership_item only in the year of contribution and therefore respondent adjusted the basis in the wrong years ie and petitioner further argues that the deficiency_notice is valid and we have jurisdiction because no fpaa was issued for the year of contribu- tion petitioner attempts to make a back-door argument that the court in determining the validity of the deficiency_notice is required at the partner level to answer the substantive question of whether respondent adjusted blihc’s basis in the reset note in the wrong year or years we disagree a partner’s basis in contributed_property is a partnership_item when the partnership needs to make a determination with respect to the partner’s basis for purposes of its books_and_records or for purposes of furnishing information to a partner the critical element is that the partnership needs to make a deter- mination with respect to the partner’s basis for the purposes stated and the partnership’s failure to actually make a determination does not prevent an item from being a partnership_item petitioner provides no authority for the argument that a partner’s basis in contributed_property is a partnership_item only in the year of contribution and we find none partnership items are defined to include a partner’s basis in contributed_property when a part- nership must account for the partnership’s basis in the contributed_property for purposes of its books_and_records or for purposes of furnishing information to a partner accordingly the necessary facts are avail- able only at the partnership level to determine whether the partnership was required to make a determination with respect to blihc’s basis in the reset note for these purposes here the related wilmington partnership proceed- ing is ongoing and there wilmington’s tmp tax_matters_partner is making the argument that the commissioner adjusted blihc’s basis in the reset note in the wrong years petitioner’s substantive argument that blihc’s basis in the reset note was adjusted in an im- proper year does not provide jurisdiction where none exists to determine a partnership_item in a partner- level case this court may exercise jurisdiction only to the extent expressly provided by statute and it may not enlarge upon that statutory jurisdiction further the remaining determinations in the deficiency_notice depend on the resolution of blihc’s basis in the reset note these determinations are affected items that cannot be litigated now but must wait until the wilmington partnership proceeding is finalized citations omitted fn ref omitted bausch lomb inc v commissioner tcmemo_2009_112 in bausch lomb inc v commissioner supra the court concluded that respondent improperly issued the deficiency_notice determining petitioner’s deficiencies and penalties related to blihc’s basis in the reset note before the decision of this court has become final in the ongoing wilmington partnership proceeding implicit in that conclusion is that the wilmington partners case was the related partnership proceeding in addition to taking the position that the wilmington partners case is not the related partnership proceeding peti- tioner appears to be arguing here that the following statements in the court’s date order and decision in the wilmington partners case are in effect a holding that petitioner’s basis in its partnership_interest in wilmington is not an affected_item respondent’s only position regarding is that we should determine wilmington’s basis in the reset note because respondent could then deter- mine the tax consequences of blihc’s sale of its part- nership interest in wilmington whenever that even should occur we find this argument unconvincing first respondent reverses the construct of subchapter_k by asserting that blihc’s basis in the partnership_interest ‘flows from’ wilmington’s basis in the reset note see sec a no provision in subchapter_k or tefra provides that a partner’s basis in its partnership_interest is to be adjusted based on changes in a partnership’s basis in contributed prop- erty respondent’s logic is circular and patently absurd wilmington’s basis in the reset note is derived from and dependent on blihc’s adjusted_basis in the reset note at the time of contribution not vice-versa first the court notes that the above-quoted statements are dicta in addition the court’s date order and decision in the wilmington partners case was not final when respondent issued the notice it is currently on appeal in the court_of_appeals for the second circuit finally petitioner acknowledged in the petition filed in this case that the determinations in the notice on which this case is based relate to partnership items of wilmington or affected items of petitioner related to such partnership items and respondent agrees the court has held that respondent has no authority to assess a deficiency attributable to a partnership_item until after the close of a partnership proceeding 99_tc_325 citing sec_6225 since the tax treatment of affected items depends on partnership level determinations affected items may not be tried as part of a partner’s personal tax case until the completion of the partner- ship level proceeding n c f energy partners v commissio89_tc_741 accordingly if the items at issue in this partner-level case are partnership items or affected items respondent lacks the authority to assess a deficiency with regard thereto if that is that case we must dismiss for lack of jurisdiction on the ground that respondent’s deficiency_notice is invalid gillian v commissioner tcmemo_1993_366 at the time respondent issued the notice to petitioner the decision in the wilmington partners case was not final see sec_6225 sec_7481 the court holds that the notice is invalid see eg 114_tc_519 n c f energy partners v commissioner supra as a result the court holds that it does not have jurisdiction over the instant case the court will grant respondent’s motion and will dismiss this case for lack of jurisdiction the court has considered all of the parties’ respective contentions and arguments that are not discussed herein and the court finds them to be without merit irrelevant and or moot to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered 5because the court holds that it does not have jurisdiction over the instant case the court need not and will not address respondent’s alternative argument in support of respondent’s motion that the court should dismiss this case because it is not ripe for adjudication
